DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 21 September 2022, in the matter of Application N° 15/660,935.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 13-25, and 31-41 are pending, where claims 15-20 remain withdrawn from consideration.
No claims have been added or canceled.  Claims 1, 4, 34, 38, and 41 have been amended.  Each of claims 1, 34, 38, and 41 have been amended to add the recitation of “the neutral form” of the active agent.  This appears to be in an attempt to recite that the neutral form of the drug is delivered to the patient or appear in the blood, despite claim 1 comprising the salt form of the amine active agent.  Claim 4 has been amended to specify that the active agent that is formulated into the patch for delivery in claim 1 is “the amine salt form” (aka the salt form of the amine active agent).  The Examiner submits that the amendments are supported.
Lastly, claim 41 has been additionally broadened with Applicants’ removal of the exclusionary acrylate limitation.  No new matter has been added.
Thus, claims 1, 3-7, 13, 14, 21-25, and 31-41 continue to represent all claims currently under consideration.



Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 21 September 2022 is acknowledged and has been considered.

Withdrawn Objection/Rejections
Objection to the Claims
Applicants’ amendment to claim 41 is considered sufficient in differentiating claims 1 and 41 from one another.  The objection is withdrawn.

Rejection under 35 USC 112(b)
Applicants’ amendments to claims 4, 34, and 38 clarifying the limitations as being directed to the “amine salt form” (aka salt form of the amine-based drug) in claim 4, and the “neutral form” in claims 34 and 38 is adequate in overcoming the lack of antecedent basis rejection.  Claim 41 was not at issue in this rejection.  The rejection is thus withdrawn over claims 4, 34, and 38, alone.

Rejection under 35 USC 112(d)
Applicants’ remarks directed to claim 5 have been considered and are persuasive.  Additionally, the Examiner concedes that this rejection contains a typographical mistake; it should have been raised over claim 6, not claim 5.  Regardless, Applicants’ remarks remain persuasive.  A ‘polymer’ is considered to represent a narrowing of the generic term ‘entity.’  For this reason, the Examiner withdraws the rejection.


Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 22 June 2022 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 13, 14, 21-25, and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 reciting “an amine salt form of an active agent” is understood from the definition provided in the instant specification that “[e]xemplary amine salt drugs, include but are not limited to, donepezil, rivastigmine, memantine, tamsulosin…”.  See ¶[0071].  The Examiner notes that the specification does not define these species as being, for instance, an ammonium salt (NH4+) form of the drugs. [emphasis added]
The claim additionally recites that “a neutral form of the active agent is generated by the reaction of the salt form of the active agent with the proton accepting entity [polymer]”.  The Examiner, presumes without referring to the specification that Applicants are claiming a downstream reaction product of the free base form of the aforementioned amine salt of the active.
Looking to the instant specification, again at ¶[0071], the Examiner submits that the species used to define the “amine salt form” appear themselves to be the free base forms, notably as no salt component is included in the nomenclature of the drug.
On this basis alone, claim 1 is rendered unclear simply because it is unclear what active compound and what form of it is being recited in the claimed composition.
As these limitations and the clarity they lack reside within claim 1 as well as the remainder of the claims depending directly or indirectly therefrom, the Examiner submits that these limitations render the totality of the invention indefinite.
Claims 1 and 41 each recite the limitation “the salt form of the active agent” in line 4 of the claim.  There is insufficient antecedent basis for this limitation within the claim for two reasons.  First, the recitation of “the salt form” following “an amine salt form” as it implies that a salt form other than an amine salt (notably defined as a free base compound) is recited.  Secondly, recitation of “the active agent” lacks antecedent basis because it is again, unclear as to which salt form is being referred to.

Response to Arguments
Applicants’ amendments and remarks with regard to the indefiniteness rejection of claims 1, 3-7, 13, 14, 21-25, and 31-41 under 35 USC 112(b), have been fully considered but they are not persuasive.
Applicants argue that the as-published application states that exemplary embodiments of the “active agent” are donepezil, rivastigmine, memantine, fingolimod, or tamsulosin and that the amine salt form of the active agent would be an amine salt of these drugs. 
The Examiner, in response, disagrees and maintains that neither the instant specification nor the foregoing assertion clarify the issue.
Paragraph [0071] states that “[e]xemplary amine salt drugs include … donepezil, rivastigmine, memantine, tamsulosin” etc.
Notably, the above drugs, also specified in claim 3 have the following structures:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 			 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As can be seen by the depicted structures, each of the compounds at issue possesses either a central or pendant amine group.  Additionally, none of these compounds is a salt; they are each neutral.
Paragraph [0072] of the instant specification generically delves into salts and salt formation using hydrochloric acid as an example for preparing a salt form of a drug.  Furthermore, Table 1 provides written description for salt forms of the recited freebase drugs set forth in ¶[0071].
Ammonium chloride is mentioned once in ¶[0092] as an irritation-mitigating additive, but is never discussed or defined as being used to prepare an “amine salt” form of any drug.
Thus, while the rejection is maintained, the Examiner will additionally continue to broadly and reasonably interpret the instantly recited “amine salt form of an active agent” as being the salt form of an amine-based active agent. 
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.
Claims 3, 4, 34, and 38 each recite the limitation “the active agent” depending either directly or indirectly from claim 1.  There is insufficient antecedent basis for these recitations limitation in claim 1 because it is unclear as to which active agent or salt form thereof is being referred to.

Response to Arguments
Applicants’ amendment and remarks with regard to the lack of antecedent basis rejection of claim 3 under 35 USC 112(b), have been fully considered but they are not persuasive.
Applicants assert, with respect to claim 3, that the recitation of “the active agent is donepezil, rivastigmine, memantine, or tamsulosin” does not lack antecedent basis as claim 3 recites the active agent which is either in salt form or neutral form.” [emphasis added]
The Examiner respectfully submits that Applicants’ own remarks, emphasized above, clearly present why the rejection over claim 3 is maintained.  Empirically, the recitation of “the active agent” refers to a singular version of the agent and by Applicants’ own words, the term refers to two different forms.
Furthermore, the Examiner’s discussion above, regarding the definition in the specification for the active agents represents additional reasoning as to why the rejection is maintained.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites that “the proton accepting entity … does not comprise an acrylate comprising dimethyl aminoethyl methacrylate.”  The broadest reasonable interpretation of this limitation is that the proton accepting entity does comprise any acrylate with the exception of dimethyl aminoethyl methacrylate.
Claim 5 provides a broader recitation of the proton accepting entity as being a proton accepting polymer.  Carrying forward the limitations of claim 1, the claim simply excludes dimethyl aminoethyl methacrylate, but remains open to other acrylate polymers.  Simply put, the breadth scope of claim fails to narrow the recitation of claim 1.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 21-25, 31-38, and 41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hanatani et al. (US Pre-Grant Publication Nº 2008/0131490 A1).
The limitations of claim 1 are directed to a composition that is used for transdermal delivery, comprising a drug reservoir.  The reservoir comprises a salt form of an active agent and a proton accepting entity.  As set forth by the instant specification, the “amine salt form of the active agent” is defined as encompassing such freebase species as donepezil, for instance.  See e.g., ¶[0071].  Salt forms of the active agent are also noted as being actual non-freebase forms of the compounds (e.g., donepezil HCl; per Example 1).  Disclosure of either will be considered to meet the limitations of claim 1.  The “neutral form” of the active agent is also considered to be a recitation of the freebase form of the active agent.
The proton accepting polymer is further defined in claim 1 as not comprising dimethyl aminoethyl methacrylate.  Stated another way, the Examiner broadly and reasonably interprets the claim as comprising any polymer, including other acrylate polymers, with the exception that it does not contain dimethyl aminoethyl methacrylate.
Hanatani discloses patch preparations comprising a support and a pressure-sensitive adhesive (PSA) layer (see e.g., claim 1).  The PSA layer is in direct contact with the support layer and comprises a pressure-sensitive adhesive, donepezil, and a stabilizer.
“Donepezil” is defined in the invention at ¶[0125] as encompassing not only the free base form, but also pharmacologically acceptable salts and esters thereof.  The Examples, as set forth in Table 1, include donepezil hydrochloride (see pg. 11) reproduced herein below:

    PNG
    media_image5.png
    252
    578
    media_image5.png
    Greyscale

The above Table discloses the presence of PSA “A” in an amount of 40 parts by weight (aka 40 wt%) of the compositions of Examples 1-19 and Comparative Examples 1-6.
Within the 40 parts by weight, 75 parts by weight (“pbw” or wt%) of 2-ethylhexyl acrylate are present and 3 pbw of acrylic acid are present.  Thus, 78 pbw or 78 wt% of the above PSA “A” meets the non-dimethyl aminoethyl methacrylate aspect of the acrylate component of the proton accepting entity.  This calculates out to about 31.2 wt% of acrylate/acrylic polymeric components within the PSA layer of the practiced reservoir.
Such is considered to meet the limitations recited in claims 1, 5, 7, 21, 22, and 41.
The above disclosure in Table 1 of 8.3 pbw (wt%) of donepezil HCl is considered to meet the limitations recited in claims 1, 3, 4, and 41.
The compositional and structural limitations of claim 1 are expressly disclosed by the reference.  To this end, the limitation reciting that the composition forms a neutral form of the active agent upon application to the skin are also considered to be met by the reference.  Applicants are directed to MPEP §2112.01(II) which states that “[p]roducts of identical chemical composition cannot have mutually exclusive properties” and that “[a] chemical composition and its properties are inseparable.”
The limitations recited by independent claim 23 are directed to a transdermal patch comprising the reservoir composition of claim 1, a backing layer and an adhesive layer.
As discussed above, the reservoir layer as claimed is expressly disclosed by Hanatani as being inclusive of a pressure-sensitive adhesive layer which comprises donepezil as its active ingredient.  That layer is in direct contact with a support (aka backing) layer.
The support is defined in ¶[0192] and ¶[0193] as being directly laminated to the drug-containing, PSA layer, and that it may also be coated with such backing agents as silicone or wax.  The latter paragraph discloses that the support, while not being particularly limited, is preferably one that does not allow the donepezil or the organic liquid component in the PSA layer to pass through the support and be lost through the back.  As this is done for the express purpose of preventing loss of drug, the Examiner submits that the support layer is formed of an occlusive polymer film, thereby meeting the limitations of claim 24.
The limitations presented in claim 25 are identical to those that are presented in claim 21.  Thus, for the reasons discussed above, claim 25 is expressly met by the reference.
The limitations of claims 31 and 33 recite a method of transdermally administering an active agent to a patient in need thereof, comprising providing (aka administering) a composition of claim 1 to a patient in need thereof.  Claim 33 recites that the method further comprises administering the composition to the skin or instructing the patient to do so.  The broadest reasonable interpretation of the claims is that the patch is administered to any patient considering neither active agent nor condition defining a population of patients in need thereof are defined in the recited method.  Claim 35 recites the same limitations of claim 31 with the exception that it administers the patch of claim 23.  Claims 37 and 38 recite the same limitations as claims 33 and 34, respectively.
Claim 34 recites that the step of administering achieves a therapeutically effective blood concentration of the active agent.
At the outset, the composition of claims 1 and 23 are considered to be expressly disclosed by the reference.  Furthermore, the practiced adhesive patch is taught as being applied for the purposes of improved percutaneous absorbability of donepezil.  See ¶[0001], ¶[0002], ¶[0127], ¶[0180], and ¶[0182].  Of note, with particular relevance to claim 41, the Examiner notes that ¶[0127] donepezil may be present in either the free form or salt form of the PSA layer.  However, it is preferred that it contain the free form from the standpoint of percutaneous absorbability.  This teaching, in combination with the above preferred teachings of Table A, are considered to support the Examiner’s position that the limitations of claim 41 (comprising both salt and free or neutral forms of the drug) are present and that the presence of the salt form (e.g., donepezil HCl and the acrylate-based polymer result in the production of the free form for percutaneous delivery.
Regarding the property limitation recited in claims 34 and 38, the Examiner again refers Applicants to MPEP §2112.01(II) regarding a composition and its inseparable properties.  Furthermore, while the reference does not literally disclose “achieving a therapeutically effective blood concentration of the active agent, it does disclose preparing a percutaneous patch that delivers donepezil for improved absorbability (e.g., ¶[0127]) and that the amount of drug is administered to the skin over a range of 1-7 days.  See ¶[0208].  Such is considered to convey to the ordinarily skilled artisan that an “effective blood concentration” is achieved in order to treat the intended conditions.
The limitations recited by independent claims 32 and 36 are directed to a method of treating conditions such as Alzheimer’s disease comprising the step of simply providing (aka administering) the composition of claim 1 and claim 23, respectively.
The foregoing of claims 31 and 35 are considered to expressly meet the recited composition and positively recited method step of administering the composition and patch comprising said composition.  Paragraphs [0001], [0002], and [0128] are considered to clearly and expressly teach the active agent donepezil as being instrumental in treating Alzheimer’s disease.  As such, its percutaneous administration, as expressly disclosed, is also considered to meet the recited methods.
The reference is thus considered to expressly meet each of the recited limitations of the claimed inventions.

Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 4, 6, 7, 13, 21-25, and 31-41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanatani et al. (US Pre-Grant Publication Nº 2008/0131490 A1).
The limitations of claims 1-5, 7, 21-25, 31-38, and 41 are discussed above.
Briefly as discussed above, Hanatani expressly discloses a transdermal patch preparation that comprises an occlusive support (backing) laminated onto an adhesive donepezil-containing, acrylate-based, adhesive reservoir.  The active is clearly noted as being an established drug used to treat such conditions as Alzheimer’s.  Of note is that the active is defined as encompassing both the salt (e.g., HCl) form and free base form.  Of particular note is that the reference discloses formulating the salt form into the patch preparations (see e.g., Examples).  Of even more particular note is that the reference appears to recognize that a prepared formulation will experience improved percutaneous absorption when the free form is absorbed into the skin.  Thus, since the preferred practiced formulation meets the instant compositions as claimed, the Examiner submits that the claimed “reaction” between the salt form and proton accepting polymer results in the effect of producing the neutral (free) form of the drug for absorption into the skin.  See MPEP §2112.01(II) and §2112.02(II).
Claim 39 recites that the salt form of the active agent is in the form of particles.  Claim 40 recites that the composition of claim 1 further comprises a salt form solubilizer (aka a solvent).  Claim 13 recites species of solvents that are used in the invention.  Claim 14 recites that the drug reservoir comprises up to 15% w/w of the salt form solubilizer.  Regarding claim 14, the Examiner broadly and reasonably interprets the claim as including 0% w/w solubilizer in the final reservoir composition.  As such, any showing in the art where the solubilizer is absent, will be considered to meet the claim. 
Hanatani discloses that one particular mode of preparing the pressure-sensitive adhesive layer is to dissolve or disperse the components in a solvent.  See ¶[0204].  Donepezil HCl is noted as having a melting temperature of ranging from about 223-227ºC (see e.g., aksci.com/item_detail.php?cat=J10827) and is thus expected to be solid (i.e., in particle form) at room temperature.
The use of a solvent allows the donepezil HCl-containing PSA layer to applied to the surface of the support or release liner, dried to form a film, and then have the remaining layer applied to it to complete the patch.  See ¶[0204].
Paragraph [0205] discloses that the solvents that may be used carry out the dispersion or dissolution of the PSA layer include water and alcohols, such as methanol, ethanol, and 2-propanol.
Additional solubilizers are disclosed as being included in the pressure-sensitive adhesive layer in order to contribute softness to the layer and reduce pain and ski irritation caused by skin adhesiveness when the patch preparation is peeled off of the skin.  See ¶[0179].  To accomplish this, an organic liquid component is preferably added to the PSA layer.  It is noted in the reference that some organic liquid components may detract from the stability of donepezil due to a chemical reaction with the drug.  However, those organic liquid components that are disclosed, are particularly advantageous to the patch preparation because they are capable of effectively controlling the aforementioned degradation.  Paragraph [0180] teaches that such organic liquids as ethylene glycol, propylene glycol, dimethyl sulfoxide, N-methylpyrrolidone, and glycerin (glycerol) may be used.
The reference is thus considered as teaching each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the pharmaceutical formulating arts.  Of particular note, the Examples disclose preparing the practiced patches.  However, the use of the aforementioned solvents is not expressly disclosed in either the Examples or the claims, and therefore, could alternatively construed as being part of yet another disclosed method of preparation, although not necessarily a preferred method.  Nevertheless, the method is disclosed as being one that expressly incorporates the recited solvents to prepare the PSA layers.  That such showings of the prepared layers do not contain the recited solvents in the final product (e.g., Examples), the Examiner submits that such showings meet the limitations of claim 14.  
Similarly, the use of the organic liquid components as disclosed in ¶[0179]-¶[0180] are considered to provide a preferred teaching not only in terms of including a component in the PSA layer for aesthetic and patient compliance purposes (i.e., comfort of use and removal), but also to reduce the likelihood that drug within the layer will not degrade.  The Examiner does acknowledge that the preferred list of organic liquid components in ¶[0180], while inclusive of the recited species, is long.  However, the preferred list is also finite and therefore considered to expressly meet the limitations of the claimed invention.
Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed transdermal patch compositions, particularly since the resulting compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art ahead of the instant effective filing date, and absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 3-5, 7, 13, 21-25, and 31-41 under AIA  35 USC 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanatani et al. have been fully considered, but are not persuasive.
Applicants traverse the rejection on the grounds that the “Office has not presented any finding of fact or pointed to any aspect of Hanatani’s disclosure which describes or even suggests that a chemical reaction (e.g., acid-base reaction) takes place between the donepezil salt and the polymer species to [form the neutral form of donepezil] after Hanatani’s composition is applied to the skin for transdermal delivery of the neutral form of donepezil.”
The Examiner, in response, disagrees.
As presented above, Table 1 of Hanatani expressly meets the compositional and structural limitations of claim 1 in that it discloses a drug reservoir comprising donepezil HCl and pressure sensitive adhesive A.  Pressure sensitive adhesive A is defined further in ¶[0210] as being a polymer composed of 2-ethylhexyl acrylate, N-vinyl-2-pyrrolidone, and acrylic acid.
Given the sheer breadth of Applicants’ definition for “proton accepting entity” or “proton accepting polymer,” the Examiner submits that the filed remarks fail to demonstrate how Hanatani teaches away from the claimed composition.  Applicants are again referred to MPEP §2112.01(II) as well as §2112.01(I), the latter of which states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In the instant case, the Examiner has provided a showing in the art of the composition as set forth by at least claims 1, 23, and 41.  Thus, contrary to the assertion, the burden does not reside with the Examiner to demonstrate whether or not the claimed property is met by the reference.  Rather, given the express disclosure of Applicants’ composition, the Examiner submits, absent an actual showing to the contrary, that the claimed reaction property is met.
Applicants’ remarks directed to the manner in which the composition is prepared by Hanatani are also not persuasive, notably because the claimed invention is directed to a composition rather the method by which it is made.
The claimed scope of the claimed composition also does not preclude the presence of other components such as sodium hydroxide.  Additionally, in response to Applicants’ argument that the presence of sodium hydroxide drives the reaction between it and donepezil HCl to completion, the Examiner again submits that such a reaction is what the claimed property appears to be directed to owing to the claim’s recitation of delivering a neutral form of the drug to the patient.
Applicants’ remarks citing ¶[0179] are again unpersuasive, one, because the claimed invention is directed to a composition and not its method of manufacture, and two, its scope does not exclude the presence of other components (e.g., NaOH) which may or may not drive the salt form completely to its freebase form.
Thus, for these reasons, Applicants’ arguments are found unpersuasive.  The above rejection is hereby maintained.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 7, 13, 14, 21-25, and 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pre-Grant Publication Nº 2010/0291186 A1) in view of Lee et al. (Langmuir; 2007). [emphasis added to reflect added claim]
As previously presented, the instantly claimed composition comprises a drug reservoir which itself is recited as comprising an amine salt form of an active agent and a proton donating entity (polymer), wherein the composition does not comprise an acrylate comprising dimethyl aminoethyl methacrylate acrylates (i.e., Eudragit ®E100).  The claim additionally recites the property that a neutral form of the active agent is generated by the reaction in the composition of the salt form of the active agent with the proton accepting polymer after the composition is applied to the skin.”
The Examiner understands that this property limitation recites that the earlier claimed “amine salt” form of the drug undergoes a reaction due to its combination with the proton accepting polymer to become the free base form prior to being delivered to the intended recipient.  Thus, the broadest reasonable interpretation of the claimed composition is a transdermal patch comprising a drug reservoir comprising a proton-accepting polymer (with the noted polymer exclusion) and the salt form of an active agent.  The broadest reasonable interpretation is that said active agent may either be in the amine salt form or the free base form notably as its conversion to the free base form ahead of application is caused by the proton accepting polymer in which it is encased.
Singh discloses producing a patch for the transdermal delivery of tamsulosin, wherein said tamsulosin is present in an amount of at least about 1 wt% and is in the form of tamsulosin (i.e., free base or “neutral” form) or as a pharmaceutically acceptable salt thereof.  The composition is noted as also comprising a matrix modifier (see e.g., Abstract; claim 1).  The matrix modifier component is further disclosed in the reference as being defined by such hydrophilic mixtures which comprise polyvinylpyrrolidone (PVP) and polyethylene glycol (PEG).  See ¶[0034].  Motivation to define the matrix modifier component as a hydrophilic mixture stems from the observation that the matrix modifier facilitates homogenization of the adhesive matrix.  Claim 20 discloses that the matrix modifier is present in the composition in an amount ranging from about 5-20 wt%.
The Examiner notes that Singh’s definition for the matrix modifier includes a compound that is excluded from the instant claims: Eudragit® L100-55.  However, on further consideration of Applicants’ broad definition for the term “proton-accepting polymer,” the previously referred-to passage, ¶[0034] of Singh, is considered to still teach and suggest the limitation previously considered to be free of the art.  Therein, per Applicants, the definition of the term is open to any polymer which may be considered to accept protons.  In the instant case, Singh discloses that PVP, PEG, and mixtures thereof (i.e., alternative to or in the absence of Eudragit® L100-55) may comprise the drug matrix (see also claim 21).
The Examiner again recognizes that Singh does not disclose or discuss either PVP or PEG as possessing the recited functionality of being proton-accepting polymers.  However, the Examiner respectfully submits that a person of ordinary skill in the art at the time the instant invention was filed, would have reasonably expected these compounds as possessing this property.  Evidence supporting the Examiner’s position is provided by such state-of-the-art showings as Lee et al. which defines proton-accepting, water-soluble polymers as including polyethylene glycol (PEG) and poly(1-vinylpyrrolidone)(PVP) (see e.g., Abstract).
Thus, in view of the combined guidance in the prior art, the Examiner concludes that the practiced compositions of Singh continue to teach and suggest the limitations recited in claims 1, 5, and 7.
Claim 1 of the reference additionally teaches that the practiced patches comprise at least about 40 wt% of an adhesive component which comprises either polyisobutylene or a hydrophobic synthetic rubber.
Formation of the tamsulosin patch is taught as comprising dissolving a pharmaceutically acceptable salt form of tamsulosin in an aprotic solvent.  Such is considered to teach and suggest dissolution of a dry granular form of the active salt into said solvent (see e.g., ¶[0010]; Abstract).  The reference further defines the aprotic solvent as being such selected from such solvents as DMSO and m-methylpyrrolidone and that it is present in an amount ranging from  (see e.g., Abstract; claim 13).
Formation of a transdermal patch is also disclosed by the reference.  Paragraph [0044], for instance, teaches that the practiced composition may be extruded onto a suitable substrate or backing layer.  Paragraph [0052] additionally discloses that the patch composition will possess at least one adhesive matrix or layer, and more conveniently, multiple layers.
The backing layer is taught as possessing several properties including flexibility, drape, and occlusivity.  See ¶[0053].
Claim 35 of the reference discloses a method of treating a urological condition comprising administering to a patient suffering from or in danger of developing such a condition, a transdermal patch comprising a tamsulosin containing composition such as is practiced.  Urological conditions are further defined by the reference as including “evacuatory insufficiency” (aka acute urinary retention).  See ¶[0005].  Owing to the fact that the applied formulation of Singh is a transdermal patch, the Examiner reasonably concludes that any limitation requiring the patch to be applied to the user’s skin is readily met.
Lastly, the Examiner concludes based on the foregoing teachings of the reference, that a therapeutically effective blood concentration of the active agent is achieved, despite the reference appearing to not expressly teach the recited property.  Therein, the Examiner has provided a showing that the compositions of claims 1 and 23 are taught and suggested by the reference.  Similarly, the methods of transdermally administering an active agent of the recited formulations is disclosed.  Since, the recited compositions are disclosed as being administered to the skin of the user in need thereof, the Examiner concludes that a person of skill in the art at the time the instant invention was filed would have reasonably expected the active agent to reach a therapeutically effective blood concentration within the body.
Thus, based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 3, 4, 6, 7, 13, 14, 21-25, and 31-41 under 35 USC 103(a) as being unpatentable over the combined teachings of Singh et al. and Lee et al. have been fully considered but they are not persuasive.
At the outset, the Examiner again notes that much of Applicants’ current submission is duplicative of the previously filed response.
Overall, it appears that Applicants remake their case asserting that the teachings of Lee, when considered as a whole, define PEG and PVP as forming hydrogen bonds upon accepting protons, and do not “react” to generate reaction products in the way that the ordinarily skilled artisan would understand (i.e., proton donors and acceptors) to produce the freebase form of the composition with which it is mixed.
Applicants’ additional references discussing the fundamentals of Brønsted-Lowry chemistry, as cited in the response, are acknowledged, but respectfully do not advance a persuasive argument with respect to the art of record.
As with the Examiner’s response to the rejections based on the teachings of Hanatani, the Examiner submits that the arguments provided by Applicants’ are simply not commensurate in scope with the composition recited.
Therein, the polymers that are relied upon by the teachings of Singh are disclosed as being polymeric matrix components with which tamsulosin HCl is combined to form a drug reservoir.  Thus, on its face, the requisite compositional and structural merits of claim 1 have been met.  The teachings of Lee are presented to simply serve as evidence demonstrating that polymers such as PEG and PVP possess proton accepting abilities.  From this, a person of skill in the art will understand that polymers such as PEG and PVP will meet the limitations of the claim since they are categorized as proton accepting polymers.  Furthermore, the scope of the claimed invention simply does not exclude PEG or PVP from reading on it.
Thus, contrary to the continued assertions, the Examiner respectfully submits that Applicants’ arguments remain unpersuasive.  Said rejection is therefore maintained.

Allowable Subject Matter
Claim 5, which is directed to defining the proton accepting entity as amine-functionalized polystyrene microspheres, remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All remaining claims under consideration remain rejected; no claims are allowed.





Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615